Case 3:19-cv-00823-NJR Document 22 Filed 02/20/20 Page1lof4 Page ID #91

DocuSign Envelope ID; F7B3BC35-6BC3-4647-QC2F-CFOCAB3E507A

JILBERT TAHMAZIAN, ESQ. [SBN 143573]
Ljlberte@jilbertlaw.com]

JUSTIN TAHMAZIAN, ESQ. [SBN 316271]
[justin@@jilbertlaw.com]

TAHMAZIAN LAW FIRM, B.C,

1518 West Glenoaks Boulevard,

Glendale, CA 9120]

818-242-820]

818-242-8246 Facsimile

Attorneys for Defendants/Claimants,
AVADIS MGERIAN; $182,620.00 IN U.S. CURRENCY AND SALPI AUSSOU

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF ILLINOIS
UNITED STATES, Case No.: 19-CV-823-NIR
Plaintiff
VERIFIED ANSWER TO VERIFIED
COMPLAINT SELIKING FORFEITURE
VS.

$182,620 IN UNITED STATES CURRENCY

 

 

Defendants and Claimants, AVADIS MGERIAN; $182,620.00 IN U.S. CURRENCY AND
SALPT AUSSOU, (hereinafter collectively referred as Defendants”) by and through their
counsel, hereby file their answer and affirmative defenses to Plaintiff's Verified Complaint for

Forfeiture and admits, denies and responses as follows:

Page | 1
Case 3:19-cv-00823-NJR Document 22 Filed 02/20/20 Page 2of4 Page ID #92

DocuSign Envelope ID: F7B3BC35-6BC3-4647-9C2F-CFSCAG3E507A

Nature of Action:

1. Answering Paragraph 1 of the Complaint Defendants admit that this is a complaint, which

alleges the matters asserted, and nothing more is admitted.

mR

. Answering Paragraph 2, Defendants admit that the court has jurisdiction.

. Answering Paragraph 3, Defendants admit that the matter is dispute is the describe currency.

w

. Answering Paragraph 4, Defendants admit that the described traffic stop and seizure occurred.

es

5. Answering Paragraph 5, Defendants admit the description and placement of the Property,

6. Answering Paragraph 6, that one paragraph refers to a multiple page attachment. Defendants
deny that the allegations in the multiple page statement are true and correct and they do not
believe that a single paragraph in the complaint with such multiple page attachment is properly
presented in the verified complaint to merit response.

7. Answering Parapraph7, Defendants deny that paragraph in its entirety,

8. Answering Paragraph 8, Defendants admit the government’s possession of the property.
AFFIRMATIVE DEFENSES

FIRST AFFIRMATIVE DEFENSE [Failure to State a Cause of Action]

The Complaint for forfeiture fails to state a claim upon which relief can be granted.

SECOND AFFIRMATIVE DEFENSE [Estoppel] 53. This Court lacks jurisdiction pursuant to

18 U.S.C, § 924 because the government has failed to adequately establish drugs were involved.

THIRD AFFIRMATIVE DEFENSE [Good Faith] 55, The Government is estopped from
obtaining a forfeiture judgment because it obtained the seizure warrant through incorrect,
misleading, or incomplete allegations.

Page | 2
Case 3:19-cv-00823-NJR Document 22 Filed 02/20/20 Page 3of4 Page ID #93

DocuSign Envelope ID: F7B3BC35-6BC3-4647-9C2F-CFSCAG3ES07A

FOURTH AFFIRMATIVE DEFENSE [Innocent Owner] 56, Claimant acted in good faith at all

times relevant to the Complaint.

FIFTH APRFIRMATIVE DEFENSE [Bad Faith] 57 Defendant, as an innocent owner, did not

know, or have reason to know, that the property in question was being employed or was likely to

be employed in criminal activity.

SIXTH AFFIRMATIVE DEFENSE [Bad Faith] 58. The Government cannot obtain a forfeiture

judgment because it has not acted in good faith.

SEVENTH AFFIRMATIVE DEFENSE 59 (4" Amendment) Plaintiffs seizure of the defendant.
property violates the Claimant’s Fourth Amendment right to be free from illegal searches and.

seizures.

WHEREFORE, this answering Defendant respectfully prays that the Court will: a. Dismiss the
Government’s Complaint and enter judgment on behalf of the Defendant; b. Deny issuance of a
certificate of probable cause pursuant to 28 U.S.C.A. § 2465 and award cost and attorney’s fees

to the Defendant; and c, Provide such relief as the Court deems proper and just.

 

Dated January 08, 2020 TANTMAZIAN LAW FERNS PC
é we — oO pl.
By. aa

 

we Jilbert Tahmazian, Esq.

Le _-»for all Defendants and Claimants
we

Page | 3
Case 3:19-cv-00823-NJR Document 22 Filed 02/20/20 Page 4of4 Page ID #94

DocuSign Envelope ID: F7B3BC35-6BC3-4647-9C2F-CFOCAG3E507A

VERUICATION

I, AVADIS MGERIAN, hereby verify and declare under penalty of perjury that I have read the
foregoing Verified Answer to Verified Complaint for Forfeiture and know the contents thereof,
and that the matters contained in the Answer are true to the best of my knowledge, information,

and belief. | hereby verify and declare under penalty of perjury that the foregoing is true and

correct,

 

1/9/2020

Date

 

Avadis Mgerian

Page | 4
